Title: From Thomas Jefferson to Jonathan Faw, 25 October 1803
From: Jefferson, Thomas
To: Faw, Jonathan


          
            
              Sir
            
            Washington Oct. 25. 03.
          
          The case, which is the subject of the letter you handed me yesterday, s[eems] so perfectly understood by yourself, what the law is, & what the remedy, and that that remedy, the Habeas corpus, is always within your own reach, that no information respecting it seems necessary from me, or to be required. indeed it appears altogether a family misunderstanding, in which the exercise of paternal & legal authorities have perhaps been improperly blended, & that the submission on your part is voluntary and respectful. it is impossible for a stranger to judge between parties whose relations & whose feelings constitute the whole difficulty of the case. and altho’ I should certainly interpose in any case of illegal & involuntary confinement communicated to me, yet it would not be till a Habeas corpus had been refused, or an inability to apply for it made known to me. in the present case I suppose neither of these alternatives to exist, and I persuade myself that the parties will find in their affections a remedy & reconciliation. Accept my wishes that this may soon take place.
          
            
              Th: Jefferson
            
          
        